UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) (x) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period of to Commission File Number000-53935 Harvard Illinois Bancorp, Inc. (Exact name of Registrant as specified in its charter) Maryland 27-2238553 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification Number) 58 N. Ayer Street Harvard, IL (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code:(815) 943-5261 Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. (x)Yes ()No Indicate by check mark whether the Registrant has submitted electronic and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period the registrant was required to submit and post such filings). (x)Yes ()No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of large accelerated filer”, “accelerated filer” and “smaller reporting Company” in Rule 12b-2 of the Exchange Act. ()Large Accelerated Filer ()Accelerated Filer ()Non-Accelerated Filer (x)Smaller Reporting Company Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ()Yes (x)No As of November 9, 2012, 816,076 shares of the Registrant’s common stock, par value $0.01 per share, were issued and outstanding. 1 HARVARD ILLINOIS BANCORP, INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2012 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets 3 Consolidated Statements of Income 4 Consolidated Statements of Comprehensive Income 5 Consolidated Statements of Stockholders’ Equity 6 Consolidated Statements of Cash Flows 7 Notes to the Consolidated Financial Statements 8-46 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 47-65 Item 3. Quantitative and Qualitative Disclosures About Market Risk 66 Item 4. Controls and Procedures 66 PART II OTHER INFORMATION 67 Item 1. Legal Proceedings 67 Item 1A. Risk Factors 67 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 67 Item 3. Defaults Upon Senior Securities 67 Item 4. Mine Safety Disclosures 67 Item 5. Other Information 67 Item 6. Exhibits 67 Signatures 68 EXHIBITS Exhibit 31.1 Section 302 Certification Exhibit 31.2 Section 302 Certification Exhibit 32.1 Section 906 Certification Interactive data files pursuant to Rule405 of RegulationS-T: (i)the Consolidated Balance Sheets as of September30, 2012 and December 31, 2011, (ii)the Consolidated Statements of Income and Comprehensive Income for the three and nine months ended September30, 2012 and 2011, (iii)the Consolidated Statements of Stockholders’ Equity for the years ended June30, 2012 and 2011, (iv)the Consolidated Statements of Cash Flows for the nine months ended September30, 2012 and 2011, and (v)the Notes to the Consolidated Financial Statements.(1) Pursuant to Rule406T of RegulationS-T, the Interactive Data Files on Exhibit101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. 2 PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS HARVARD ILLINOIS BANCORP, INC. CONSOLIDATED BALANCE SHEETS (Dollars in thousands) (Unaudited) September 30, December 31, Assets Cash and due from banks $ $ Interest-bearing demand deposits in banks Securities purchased under agreements to resell Cash and cash equivalents Interest-bearing deposits with other financial institutions Available-for-sale securities Held-to-maturity securities, at amortized cost (estimated fair value of $1,397 and $1,837 at September 30, 2012 and December 31, 2011, respectively) Loans, net of allowance for loan losses $2,550 and $2,575 at September 30, 2012 and December 31, 2011, respectively Premises and equipment, net Federal Home Loan Bank stock, at cost Foreclosed assets held for sale Accrued interest receivable Deferred income taxes Bank-owned life insurance Mortgage servicing rights Other Total assets $ $ Liabilities and Equity Liabilities Deposits Demand $ $ Savings, NOW and money market Certificates of deposit Brokered certificates of deposit Total deposits Federal Home Loan Bank advances Advances from borrowers for taxes and insurance Deferred compensation Accrued interest payable 37 37 Other Total liabilities Commitments and Contingencies — — Stockholders’ Equity Preferred stock, $.01 par value, 1,000,000 shares authorized, no shares issued or outstanding — — Common stock, $.01 par value, 30,000,000 shares authorized; 816,076 shares issued and outstanding at September 30, 2012 and December 31, 2011 8 8 Additional paid-in capital Unearned ESOP shares, at cost ) ) Amount reclassified on ESOP shares ) ) Retained earnings Accumulated other comprehensive income, net of tax 28 23 Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to the unaudited consolidated financial statements. 3 HARVARD ILLINOIS BANCORP, INC. CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands) (Unaudited) Three Months Ended September 30, (Unaudited) Nine Months Ended September 30, Interest and Dividend Income Interest and fees on loans $ Securities Taxable 41 58 Tax-exempt 5 1 7 8 Securities purchased under agreements to resell 33 42 Other 24 28 74 98 Total interest and dividend income Interest Expense Deposits Federal Home Loan Bank advances 87 Total interest expense Net Interest Income Provision for Loan Losses Net Interest Income After Provision for Loan Losses Noninterest Income Customer service fees 64 69 Brokerage commission income 5 5 25 22 Net realized gains (losses) on loan sales 17 ) 26 Losses on other than temporary impairment of equity securities — (3
